        Case 3:19-cv-00637-BAJ-SDJ        Document 57     08/25/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 CHRISTOPHER STEVENSON                                                CIVIL ACTION
 (#509582)

 VERSUS

 KEVIN BENJAMIN, ET AL.                                      NO. 19-00637-BAJ-SDJ

                               RULING AND ORDER

      Before the Court is Defendant Warden Darrel Vannoy’s Motion To Dismiss

(Doc. 15), seeking dismissal of Plaintiff’s constitutional claims related to an alleged

attack by prison officials while Plaintiff was secured in 4-point restraints. The

Magistrate Judge has issued a Report And Recommendation (Doc. 50)

recommending that Plaintiff’s claims against Warden Vannoy be dismissed because

Plaintiff has failed to allege Warden Vannoy’s personal involvement in the attack,

and has likewise failed to identify any specific policy implemented by Warden Vannoy

that resulted in the alleged attack. Plaintiff filed a timely Objection to the Magistrate

Judge’s Report. (Doc. 54).

      Having independently considered Plaintiff’s Complaint, Defendant’s Motion,

and related filings—including Plaintiff’s Objection—the Court agrees that Plaintiff’s

allegations, as currently stated, fail to state a claim against Warden Vannoy. It

appears from Plaintiff’s pro se Objection, however, that Plaintiff may be able to

identify specific policies implemented by Warden Vannoy resulting in the alleged

attack, and thus may still allege a colorable claim against Warden Vannoy. See, e.g.,
        Case 3:19-cv-00637-BAJ-SDJ        Document 57     08/25/20 Page 2 of 2




Doc. 54 at pp. 8-10. Plaintiff has not previously been allowed to amend his Complaint,

and the Court is satisfied that the ends of justice are served by allowing amendment

here. Bailey v. Dallas Cty. Jail Sys. Sheriff's Dep't, 20 F.3d 469 (5th Cir. 1994) (“Even

had Bailey not moved to amend, a pro se plaintiff should be permitted to amend his

pleadings … when it is clear from his complaint that there is a potential ground for

relief.” (quotation marks and alterations omitted)).

      Accordingly, the Court APPROVES IN PART the Magistrate Judge’s

REPORT AND RECOMMENDATION (Doc. 50),

      IT IS ORDERED that Defendant Warden Darrel Vannoy’s Motion to Dismiss

is GRANTED, and that Plaintiff’s claims against Warden Vannoy are DISMISSED

WITHOUT PREJUDICE, subject to Plaintiff’s right to file an amended complaint

identifying specific policies implemented by Warden Vannoy resulting in the alleged

attack on or before October 15, 2020.

      IT IS FURTHER ORDERED that this matter is referred back to the

Magistrate Judge for further proceedings on Plaintiff’s remaining claims.

                               Baton Rouge, Louisiana, this 25th day of August, 2020




                                         ______________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                           2
